DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group IV, claims 10-13 in the reply filed on February 28, 2022 is acknowledged.  The traversal is on the ground(s) that the claims are closely related so that search and examination of all claims would not present a serious burden.  This is not found persuasive because search and examination burden is not applicable to applications filed under the national phase 371, but on the unity of invention.  As detailed in the Restriction mailed on January 14, 2022 as well as the rejection presented herein, the systems which provide for the technical feature are not deemed a special technical feature.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS received on December 3, 2020 is proper and is being considered by the Examiner.
Claim Interpretation
	The term, “bypass single-stranded DNA cleavage” of a Cas protein is also known in the art as “trans cleavage”, defined by the instant specification as an activity that Cas protein undergoes when bound to its target RNA sequence, wherein upon binding, the Cas protein performs “chaotic cutting of other RNAs”:
“Principle of another nucleic acid detection is based on the ‘trans cleavage’ (or ‘bypass cleavage’) effect of some Cas proteins.  In 2016, Zhang Feng et al. found that Cas13a (formerly known as C2c2) has bypass cleavage activity.  That is, when Cas13a binds to the target RNA sequence, it will show the characteristics of chaotic cutting of other RNAs, which is used for specific nucleic acid detection, called SHERLOCK (Specific High Sensitivity Enzymatic Reporter UnLocking) technology” (page 2, specification)

Drawings
The drawings are objected to for failing to comply with the Sequence Rules as required under 37 CFR 1.821-1.825.
Specifically, Figure 23 contains nucleotide sequences which are embraced by the rules that are not accompanied by their SEQ ID Numbers in the figure or in the brief description of the drawings section.
Applicants must comply with the requirement for the response to be deemed fully responsive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite for reciting the phrase, “wherein the Cas12b protein is Cas12b or Cas protein having an activity similar to the bypass single-strand DNA cleavage activity of Cas12b” because it becomes indefinite when another entirely different Cas protein such as Cas13 is embraced by the underlined phrase as Cas13 is also known to have a bypass cleavage activity.  For example, the specification discloses:
“Principle of another nucleic acid detection is based on the ‘trans cleavage’ (or ‘bypass cleavage’) effect of some Cas proteins.  In 2016, Zhang Feng et al. found that Cas13a (formerly known as C2c2) has bypass cleavage activity.  That is, when Cas13a binds to the target RNA sequence, it will shown the characteristics of chaotic cutting of other RNAs, which is used for specific nucleic acid detection, called SHERLOCK (Specific High Sensitivity Enzymatic Reporter UnLocking) technology” (page 2)


Claim 10 is also missing a conjunction between the steps (ii) and (iii). For the purpose of prosecution, the conjunction, “and” is assumed.
Claim 11 recites the terms, “preferably” and “more preferably”.  Usage of these terms render a limitation following said terms indefinite because it is unclear whether the limitations are actively required and when or under what conditions such limitations are “preferred”.
Claim 12 recites acronyms such as SPIA, NEAR, HAD, TMA, and SMAP2.  Any acronyms used in the claim should first be spelled out entirely.
Claims 11-13 are indefinite by way of their dependency on claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg et al. (Science, April 2017, vol. 356, pages 438-4421) in view of Chen et al. (Science, April 2018, vol. 360, pages 436-4392) and Hille et al., (Cell, March 2018, vol. 172, pages 1239-1259).
With regard to claim 10, Gootenberg et al. teach a method of detecting the presence of a target nucleic acid (“we describe Specific High-Sensitivity Enzymatic Reporter UnLocking (SHERLOCK), an invitro nucleic acid-detection platform”, page 1, 3rd paragraph), comprising the steps of:
providing a detection system, comprising:
a Cas protein, wherein the Cas protein comprises an activity similar to the bypass single-stranded nucleic acid cleavage activity of a Cas protein (Cas13a protein cleaves RNA reporters in a collateral cleavage reaction, see Figure 1, also, “Cas13a-mediated collateral cleavage of a reporter RNA, allowing for real-time detection of the target”, page 2, 1st column, 1st paragraph);
a guiding RNA, wherein the guiding RNA directs the Cas protein specifically to bind to the target nucleic acid molecules (crRNA, see Figure 1B, also the cRNA guide sequences found on Figure 3);
a nucleic acid probe (“quenched fluorescent RNA”, page 2, 1st column, 1st paragraph; also see Figure 1, “cleavage reporter”), wherein the target molecule is a target DNA (“[w]e achieved single molecule sensitivity for both RNA and DNA”, page 2, 1st column, 1st paragraph);
a polymerase (recombinase polymerase amplification, see page 2, 1st column, 1st paragraph);
a sample to be tested (“LwCas13a incubated with single-stranded RNA target 1 (ssRNA) …”, page 2, 1st column, 1st paragraph);
performing an amplification reaction in the detection system thereby obtaining a detection system amplified (see RT-PRA with T7, Figure 2); and
detecting whether the nucleic acid probe in the detection system obtained in the previous step is cleaved by the Cas protein, wherein the cleavage is a trans-cleavage of the bypass single-stranded nucleic acid probe (see Figure 2, cleaved RNA FRET probe), wherein if the nucleic acid probe is cleaved, the presence of the target is indicated and the opposite is true for absence of the target.
With regard to claim 11, the detection is qualitative (i.e., presence or absence).
With regard to claim 12, the amplification is RPA (see above).

Gootenberg et al. do not explicitly utilize their method for detecting all different types of nucleic acid targets, and in particular, the detection of methylated nucleic acids (claim 13).
Chen et al. teach that Cas-12a detection system operates in a similar manner to that of Cas protein system of Gootenberg et al. (Cas13a) in that upon biding of the Cas12a detection to the target nucleic acid by way of the guiding RNA sequence, the resulting Cas12a system undergoes trans-cleavage activity (“findings reveal that bnding of the LbCas12a-crRNA complex to a guide-complementary ssDNA unleashes robust, nonspecific ssDNA trans-cleavage activity”, page 1, 3rd column, 1st paragraph).
Chen et al. further teach that this trans-cleavage activity can be utilized to cleave a FRET labeled reporter probe (ssDNA or ssRNA) in a target-detection assay:
“Using a fluoreophore quencher (FQ)- labeled reporter assay, we assembled LbCas12a with its crRNA and either a complementary ssDNA, dsDNA, or single-stranded RNA (ssRNA) and introduced in unrelated ssDNA- or ssRNA-FQ reporter in trans … the cRNA-complementary ssDNA or dsDNA (the activator) triggered LbCas12a to cleave the ssDNA-FQ reporter substrate”, page 1, 3rd column, 2nd paragraph).

Hille et al. disclose that Cas12a and Cas12b proteins are both type V CRISPR-Cas system and behave in an identical fashion (“[a]fter PAM recognition and sufficient base pairing between the crRNA and target DNA, Cas12a and Cas12b st paragraph, 3rd paragraph to 2nd column, 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gootenberg et al. with the teachings of Chen et al. and Hille et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 

	As discussed above, the Cas-mediated detection system has been detailed by Gootenberg et al., wherein a Cas protein is combined with an RNA guide sequence, which allows the Cas protein to bind specifically to a target nucleic acid sequence, wherein upon binding thereto, the Cas protein becomes “activated” to cleave single-stranded nucleic acid reporters which are labeled with FRET dye pairs. Therefore, when a target nucleic acid is present, the single-stranded nucleic acid reporters with FRET dye pairs are cleaved, resulting in the fluorescence.
	While the Cas protein employed by Gootenberg et al. was Cas13a, and not Cas12b, said one of ordinary skill in the art would reasonably expected that other Cas proteins which exhibit similar activities as that of Cas13a would have produced the same outcome.
	Indeed, as evidenced by Chen et al, the artisans discovered another Cas system, Cas12a which also behaved similar to the Cas13a system of Gootenberg et al. in that when Cas12a system is specifically bound to a target nucleic acid via an RNA guide 
	Therefore, based on the combination of the artisans’ teachings, said one of ordinary skill in the art would have recognized that when utilizing Cas12a system, the single-stranded, FRET-labeled should be DNA, not RNA.
	And based on Hille et al.’s explicit suggestion that Cas12a and Cas12b exhibit highly similar activity, in that both proteins can target specific nucleic acids via a guide RNA, and both have similar cleaving characteristics, said one of ordinary skill in the art would have had a reasonable expectation of success at combining the teachings of the artisans to employ the Cas12b system for the detection of a target nucleic acid, as presently claimed.
The legal standard for “reasonable expectation of success” is provided by case law and is summarized in MPEP 2144.08, which notes “obviousness does not require absolute predictability, only a reasonable expectation of success; i.e., a reasonable expectation of obtaining similar properties.  See, e.g., In re O'Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).”  
	Lastly, with regard to the application of the Cas12b system produced by the combination of the above artisans, said one of ordinary skill in the art would have been motivated to assay for any types of target nucleic acids, including but not limited 
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg et al. (Science, April 2017, vol. 356, pages 438-4423) in view of Doudna et al. (US 2021/0388437 A1, published December 16, 2021, priority November 22, 2017).
With regard to claim 10, Gootenberg et al. teach a method of detecting the presence of a target nucleic acid (“we describe Specific High-Sensitivity Enzymatic rd paragraph), comprising the steps of:
providing a detection system, comprising:
a Cas protein, wherein the Cas protein comprises an activity similar to the bypass single-stranded nucleic acid cleavage activity of a Cas protein (Cas13a protein cleaves RNA reporters in a collateral cleavage reaction, see Figure 1, also, “Cas13a-mediated collateral cleavage of a reporter RNA, allowing for real-time detection of the target”, page 2, 1st column, 1st paragraph);
a guiding RNA, wherein the guiding RNA directs the Cas protein specifically to bind to the target nucleic acid molecules (crRNA, see Figure 1B, also the cRNA guide sequences found on Figure 3);
a nucleic acid probe (“quenched fluorescent RNA”, page 2, 1st column, 1st paragraph; also see Figure 1, “cleavage reporter”), wherein the target molecule is a target DNA (“[w]e achieved single molecule sensitivity for both RNA and DNA”, page 2, 1st column, 1st paragraph);
a polymerase (recombinase polymerase amplification, see page 2, 1st column, 1st paragraph);
a sample to be tested (“LwCas13a incubated with single-stranded RNA target 1 (ssRNA) …”, page 2, 1st column, 1st
performing an amplification reaction in the detection system thereby obtaining a detection system amplified (see RT-PRA with T7, Figure 2); and
detecting whether the nucleic acid probe in the detection system obtained in the previous step is cleaved by the Cas protein, wherein the cleavage is a trans-cleavage of the bypass single-stranded nucleic acid probe (see Figure 2, cleaved RNA FRET probe), wherein if the nucleic acid probe is cleaved, the presence of the target is indicated and the opposite is true for absence of the target.
With regard to claim 11, the detection is qualitative (i.e., presence or absence).
With regard to claim 12, the amplification is RPA (see above).
The Cas system employed by Gootenberg et al. is not Cas12b and the artisans use a single-stranded RNA probe and not a DNA probe.
Gootenberg et al. do not explicitly utilize their method for detecting all different types of nucleic acid targets, and in particular, the detection of methylated nucleic acids (claim 13).
Doudna et al. teach the use of Cas12b system for detecting the presence of target nucleic acid, wherein the Cas12b system comprises a guide RNA which is specific for the target nucleic acid, wherein upon binding of the target nucleic acid sequence, the Cas12b system undergoes trans-cleavage of single-stranded DNA probes which are labeled with FRET dye pair (see Figure 8 reproduced below):

    PNG
    media_image1.png
    227
    832
    media_image1.png
    Greyscale

	Doudna et al. specifically teach that Cas12b is employed for the above-depicted process of detecting target DNA (double-stranded or single-stranded):
“methods for detecting a target DNA (double-stranded or single stranded) in a sample … method includes (a) contacting the sample with (i) a type V CRISPR/Cas effector protein (e.g., C12 protein such as Cas12a, Cas12b …); (ii) a guide RNA (comprising a region that binds to the type V CRISPR/Cas effector protein, and a guide sequence that hybridizes with the target DNA; and (iii) a detector DNA that is single stranded (i.e., a ‘single stranded detector DNA’) and does not hybridize with the guide sequence of the guide RNA; and (b) measuring a detectable signal produced by cleavage … of the single stranded detector DNA … detector DNA includes a fluorescence-emitting dye pair … FRET pair …” (section [0007])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gootenberg et al. with the teachings of Doudna et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	Based on the teachings of Gootenberg et al. and the emerging knowledge of the CRISPR technology before the effective filing date was made, said one of ordinary skill in the art would have recognized that other Cas proteins which operated in similar manner to that of the Cas13a detection system of Gootenberg et al. would have yielded the same predictable outcome, that is, the activation of the Cas system that, when bound to its target nucleic acid via an RNA guide, result in trans-cleavage of single stranded nucleic acids.
	As discussed above, the Cas-mediated detection system has been detailed by Gootenberg et al., wherein a Cas protein is combined with an RNA guide sequence, which allows the Cas protein to bind specifically to a target nucleic acid sequence, wherein upon binding thereto, the Cas protein becomes “activated” to cleave single-stranded nucleic acid reporters which are labeled with FRET dye pairs. Therefore, 
	While the Cas protein employed by Gootenberg et al. was Cas13a, and not Cas12b, said one of ordinary skill in the art would reasonably expected that other Cas proteins which exhibit similar activities as that of Cas13a would have produced the same outcome.
	Indeed, as evidenced by Doudna et al, the artisans discovered that type V CRISPR/Cas proteins, e.g., Cas12 proteins including Cas12b system, when specifically bound to a target nucleic acid via an RNA guide sequence, also resulted in a trans-cleavage of single-stranded nucleic acids (“Cas12b … is activated by a guide RNA, which occurs when the guide RNA hybridizes to the target sequence of a target DNA … the protein becomes a nuclease that promiscuously cleaves ssDNAs … when the target DNA is present in the sample … the result is cleavage of ssDNAs in the sample, which can be detected using any convenient detection method … labeled single stranded detector DNA”, section [0082]).
Logically, Doudna et al. employed the same mechanism to provide single-stranded DNA probes which are labeled with FRET dye pairs.
	Therefore, based on the combination of the artisans’ teachings, said one of ordinary skill in the art would have had a reasonable expectation of success at combining the teachings of the artisans to employ the Cas12b system for the detection of a target nucleic acid, as presently claimed.
The legal standard for “reasonable expectation of success” is provided by case law and is summarized in MPEP 2144.08, which notes “obviousness does not require absolute predictability, only a reasonable expectation of success; i.e., a reasonable expectation of obtaining similar properties.  See, e.g., In re O'Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).”  
	Lastly, with regard to the application of the Cas12b system produced by the combination of the above artisans, said one of ordinary skill in the art would have been motivated to assay for any types of target nucleic acids, including but not limited to mutation detections, as well as methylation detection.  This is because the technique of assaying to methylated DNA by bisulfite treatment for converting unmethylated cytosines to uracil had been well-known in the art, wherein such detection had been performed for the purpose of detecting gene silencing, cancer markers.  Since the specificity of the Cas-endonuclease system was guided by a guide RNA which binds to the target nucleic acid based on sequence complementarity, designing the guide RNA sequence specific to the unmethylated or methylated DNA sequence after the bisulfite treatment would have provided the artisan with a 
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Conclusion
	No claims are allowed.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 26, 2022
/YJK/
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The citation pages (438-442) is different from the pages of the provided reference (pages 1-5).  For the sake of convenience, the referenced page numbers (i.e., 1-5) are used in the below rejection.
        2 The citation pages (436-439) is different from the pages of the provided reference (pages 1-4).  For the sake of convenience, the referenced page numbers (i.e., 1-4) are used in the below rejection.
        3 The citation pages (438-442) is different from the pages of the provided reference (pages 1-5).  For the sake of convenience, the referenced page numbers (i.e., 1-5) are used in the below rejection.